NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 17, 2019 *
                                  Decided May 20, 2019

                                          Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18-3694

LYLE R. HARRISON,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                        No. 18-C-0957

MOULTRIE COUNTY, ILLINOIS, et al.,               Lynn Adelman,
    Defendants-Appellees.                        Judge.



                                        ORDER

       Lyle Harrison has been entangled in two land disputes that have spawned
several civil and criminal proceedings in Illinois state courts. He brought this suit in the
Eastern District of Wisconsin, alleging a conspiracy among farm owners, several Illinois
state-court judges, and others to deprive him of his property. The district court
dismissed Harrison’s suit for lack of subject-matter jurisdiction and for failure to state a

       *The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-3694                                                                          Page 2

claim. We vacate in part, affirm in part, and remand with instructions to stay some of
Harrison’s claims.

       As best as we can tell, Harrison’s legal troubles can be traced to two state-court
actions against him. The first involved a farm co-owned by Harrison’s father and
distant relatives (“Harrison Family Farm”). The families formed a partnership in 1983 to
oversee the farm’s management. But the partnership started to unravel in 2011 when
Harrison’s father unilaterally gave Harrison full management responsibilities over the
farm. For the next few years, Harrison and his immediate family collected substantial
profits without accounting for the farm’s proceeds. The co-owners brought a civil suit,
and ultimately an Illinois state court entered a substantial judgment against Harrison.

       Meanwhile, in 2012, Harrison sent a demand letter to some other relatives,
claiming that he owned their plot of land (“Willoughby Farm”), too. In fact, he did not
own the land, but that did not stop him from harvesting its corn without permission.
He was convicted of theft, but on appeal his case was reversed and remanded because
he had been denied the right to proceed pro se. According to Harrison, the case is still
pending in state court.

        Harrison then filed this federal suit, alleging several causes of action related to
his state civil and criminal proceedings. The district court dismissed the complaint at
screening, 28 U.S.C. § 1915(e)(2)(B), finding that most of Harrison’s claims fall under the
Rooker-Feldman doctrine and the rest fail to state a plausible claim for relief.

        We agree with the district court that some of Harrison’s claims—specifically
those related to his rights in the Harrison Family Farm—are barred under the
Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fid. Tr. Co., 263 U.S. 413 (1923). Harrison is an unsuccessful litigant who believes that
the state judgment against him should be expunged and the disputed land, along with
its profits and federal subsidies, should be awarded to him alone. But “cases brought by
state-court losers complaining of injuries caused by state-court judgments” are not
reviewable in federal court. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005). The state courts already adjudicated Harrison’s interest in the family
farm, and we cannot entertain his invitation to modify the judgment to his liking.

        Harrison also asserts, as he did in state court, that the judge presiding over his
state civil case had a conflict of interest because he owned stock in a bank that assumed
managerial responsibilities over the family farm. To the extent that Harrison has
No. 18-3694                                                                           Page 3

preserved this judicial-bias argument on appeal, it is barred by issue preclusion. A
federal suit “to obtain damages for the unlawful conduct that misled the [state] court
into issuing the judgment” falls outside the purview of the Rooker–Feldman doctrine.
See Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015) (quoting Johnson v. Pushpin Holdings,
LLC, 748 F.3d 769, 773 (7th Cir. 2014)). But state preclusion laws still apply and may bar
further consideration of the claim. See Exxon, 544 U.S. at 292–93; GASH Assocs. v. Village
of Rosemont, 995 F.2d 726, 728 (7th Cir. 1993).

        Harrison already argued judicial bias in state court, and the Illinois Appellate
Court twice concluded that the presiding circuit-court judge did not have a conflict of
interest. See Huggins v. Harrison, 2017 Ill. App. (4th) 170026-U, ¶ 54 (Aug. 18, 2017).
Because Harrison had “a full and fair opportunity” to litigate the issue in state court,
see American Family Mutual Insurance Company v. Savickas, 739 N.E.2d 445, 451 (Ill. 2000),
he is barred from rehashing the same argument in federal court. See Du Page Forklift
Serv., Inc. v. Material Handling Servs., Inc., 744 N.E.2d 845, 849 (Ill. 2001).

       But the Rooker-Feldman doctrine does not bar Harrison’s claims regarding the
Willoughby Farm—the subject of the state criminal proceeding—because the state court
has not issued a final judgment. See Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir.
2017) (prohibiting challenges to “state-court judgments” (emphasis added)). According
to Harrison, the theft conviction was vacated and he is awaiting a retrial. Thus,
Harrison’s claims of malicious prosecution, obstruction of justice, and violations of his
speedy-trial rights fall outside the purview of Rooker-Feldman.

        But those claims are barred by the Younger abstention doctrine. See Younger
v. Harris, 401 U.S. 37, 41 (1971). Federal courts must abstain from disturbing ongoing
state litigation unless extraordinary circumstances warrant an intervention. See Pennzoil
Co. v. Texaco Inc., 481 U.S. 1 (1987). Here, there is no compelling reason to disrupt
Harrison’s criminal prosecution in Illinois; he can challenge the fairness of the
proceedings and raise speedy-trial issues, 1 if any, in his ongoing state-court case.

       1 A well-founded claim that a petitioner’s right to a speedy trial has been
violated can be an exceptional circumstance requiring immediate federal intervention.
See Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010). But here, Harrison has not
meaningfully developed any argument that his Sixth Amendment rights are being
violated. See Barker v. Wingo, 407 U.S. 514, 530–33 (1972) (setting forth factors relevant to
whether a delay violates a defendant’s constitutional rights).
No. 18-3694                                                                      Page 4

See Gakuba v. O'Brien, 711 F.3d 751, 753 (7th Cir. 2013). We note, however, that the
proper disposition of the federal claims relating to the criminal prosecution would have
been a stay, not a dismissal, so we must vacate the judgment. See id. Harrison may
pursue these claims, if any remain, after the criminal case ends (although we do not
opine on whether they are viable).

       We VACATE the judgment and REMAND the case with instructions to stay the
federal claims stemming from the criminal prosecution. Otherwise, we AFFIRM.